J-A09018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    COREY MCKENZI BLANCHARD                    :
                                               :
                       Appellant               :   No. 341 WDA 2019

       Appeal from the Judgment of Sentence Entered February 14, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0014910-2016


BEFORE:      SHOGAN, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                                 FILED APRIL 24, 2020

        Corey Mckenzi Blanchard (Appellant) appeals from the judgment of

sentence imposed following the revocation of his probation. Upon review, we

dismiss as moot.

        Appellant’s underlying conviction of one count of terroristic threats1

arose after he threatened the lives of healthcare workers at Western

Psychiatric Hospital in Pittsburgh.        See Trial Court Opinion, 6/26/19, at 2.

Appellant entered a guilty plea on August 2, 2017, and on January 8, 2018,

the trial court sentenced him to 11½ to 23 months of imprisonment, followed

by 3 years of probation. Because Appellant had previously served 412 days




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2706(a)(1).
J-A09018-20



in the Allegheny County Jail, the trial court granted him immediate parole.

See id. at 3; Sentencing Order, 1/8/18, at *1.

        The Commonwealth subsequently alleged that Appellant violated the

terms of his probation. Appellant appeared before the trial court on February

14, 2019 for a Gagnon II2 hearing. The trial court found Appellant to be in

violation of the terms of his probation, revoked his probation, and resentenced

Appellant to a period of 1½ to 3 years of incarceration, with credit for 723

days of time served. Sentencing Order, 2/14/19, at *1.

        On February 22, 2019, while still represented by the Allegheny County

Public Defender’s Office, Appellant filed a pro se notice of appeal.3       On

February 25, 2019, Appellant filed a counseled post-sentence motion. The

trial court denied Appellant’s post-sentence motion on February 28, 2019, and

Appellant’s counsel filed a notice of appeal on March 4, 2019. Both Appellant

and the trial court have complied with Pennsylvania Rule of Appellate

Procedure 1925.

        Appellant presents two issues for review:


____________________________________________


2   See Gagnon v. Scarpelli, 411 U.S. 788 (1973).

3  Appellant filed “a snap pro se notice of appeal.” See Commonwealth
Cooper, 27 A.3d 994, 1008 (Pa. 2011). Thereafter, his counsel filed a timely
post-sentence motion, which the court denied, and then a second timely notice
of appeal. “The merely premature pro se appeal did not divest the trial court
of jurisdiction to act upon the timely post-sentence motion later filed by
[Appellant’s] own counsel in accordance with Criminal Rule 720(A).” Id.
Therefore, “[o]nce the motion was decided, the thirty day appeal clock was
triggered.” Id. (citing Pa.R.Crim.P. 720).

                                           -2-
J-A09018-20


       1. Was the 18-to-36 month state prison sentence imposed on
       Appellant at his Probation Violation Hearing manifestly excessive
       per se, given that (A) Appellant was a Technical Probation
       Violator, not a Convicted Probation Violator; (B) there was no
       showing that he was likely to commit a crime while on probation
       unless he was imprisoned; and (C) there was no showing that an
       order of imprisonment was essential to vindicate the authority of
       the probation court?

       2. Was the 18-to-36 month state prison [sentence] imposed on
       Appellant at his Probation Violation Hearing manifestly excessive,
       even if imprisonment of some sort could be imposed, given that
       (A) he was a First Degree Misdemeanor offender; (B) he was, as
       previously indicated, a Technical Probation Violator rather than a
       Convicted Probation Violator, and had not had any contact with
       law enforcement during his probation term; (C) he suffered from
       mental health disorders XXX that both interfered with his ability
       to comply fully with probation conditions and which constituted
       mitigating circumstances in their own right; and (D) he presented
       reasons explaining his non-compliance with the conditions of his
       probation, including XXX?

Appellant’s Brief at 4-5.4

       Both of Appellant’s claims challenge the discretionary aspects of his

sentence. In response, the Commonwealth argues that Appellant’s claims are

moot because his maximum sentence expired while this appeal was pending.

Commonwealth Brief at 6-8. After careful review, we agree.

       “An issue before a court is moot if in ruling upon the issue the court

cannot enter an order that has any legal force or effect.” Commonwealth v.

Nava, 966 A.2d 630, 633 (Pa. Super. 2009). “[W]hen a criminal defendant
____________________________________________


4 Appellant’s Rule 1925(b) statement raises two additional claims. See Rule
1925(b) Statement, 3/13/19, at *1-2. However, because Appellant
abandoned these claims in his brief, we do not address them. Appellant’s
Brief at 4-5; see also Commonwealth v. Briggs, 12 A.3d 291, 310 n.19
(Pa. 2011), cert. denied, 132 S.Ct. 267 (2011) (refusing to address claim
appellant raised with trial court but subsequently abandoned in brief).

                                           -3-
J-A09018-20



appeals the lower court’s interpretation of his sentence and does not challenge

the legality of his sentence or conviction and the sentence is completed before

the case is decided, the case is moot unless the possibility of collateral

consequences arises solely form the interpretation of the sentence.”

Commonwealth v. Kelly, 418 A.2d 387, 388 (Pa. Super. 1980). “Under

Pennsylvania law, if Appellant completed the aggregate maximum term of

imprisonment while his appeal was pending, he would not be subjected to any

direct criminal consequences and his challenge to the legality of his sentence

. . . would be moot and incapable of review.” Commonwealth v. Schmohl,

975 A.2d 1144, 1149 (Pa. Super. 2009); see also Commonwealth v. King,

786 A.2d 993, 996 (Pa. Super. 2001), appeal denied, 812 A.2d 1128 (Pa.

2002) (finding appellant’s challenge to sentence moot where sentence

imposed had expired and there were no criminal or civil consequences).

      Here, the trial court revoked Appellant’s probation and resentenced him,

on February 14, 2019, to 1½ to 3 years of incarceration, with credit for 723

days Appellant had already served. Appellant had one year and one week

remaining on his maximum 3-year sentence, and a release date of February

21, 2020. As that date has passed, Appellant’s appeal of the discretionary

aspects of his sentence is “moot and incapable of review.” See Schmohl,

975 A.2d at 1149; King, 786 A.2d at 996. Accordingly, we dismiss the appeal.

      Appeal dismissed.




                                     -4-
J-A09018-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2020




                          -5-